Title: Richard Cranch to John Adams, 10 October 1782
From: Cranch, Richard
To: Adams, John



My dear Friend and Brother
Boston Octr. 10th. 1782

I have just been inform’d by Uncle Smith that a Vessel will sail for Holland this Day; and as I wish to let you hear from your dearest Connections here by every oportunity, I hope you will excuse this Domestick Epistle. I left your Lady and Children all well this Week, your Mother and Brother and all our other Friends are as well as usual. I have had the happiness of receiving your esteemed Favours of June 17th. and July 2d, and heartily congratulate you on the most important Success of your Negotiation. You ask me how the news of our new Alliance is receiv’d? I answer that we had scarce heard any thing about it but meer uncertain Rumours untill I received your Letters of the above dates. It now begins to be generally known, and all that I have heard speak of it, express the highest sense of its importance, and of your indefatigable Labours and Exertions in bringing it about. I hope your Health will be restor’d, and that you will be return’d to your native Country, there to enjoy the Fruits of your most uncommon publick Virtue. I have been exceeding ill since I wrote you last, but am now, thro’ the goodness of God, restor’d to a good degree of Strength and Health.

The Ship Apollo arriv’d here yesterday from Amsterdam, in which Mr. Guild came Passenger, who brought a Pacquet for your Wife which was sent up to Braintree last Evening. I have not yet seen Mr. Guild. The Publick has met with a great loss in the Death of Mr. Treasurer Gardner: He died last Tuesday Morning. Judge Sullivan has resign’d his office as one of the Justices of the supreme Judicial Court, and is return’d to the Barr. The Honorable Increase Sumner Esqr. is appointed in his room and has accepted. This appointment made a vacancy in the Senate which was fill’d up by our Friend the Honorable Cotton Tufts Esqr. (who faild of his Election in May by means of Court Influence as we think.) but he has resign’d, and now the Honorable Gen. Warren and, Caleb Davis Esqr. are the Candidates next in course; I think it probable that your Friend Gen. Warren will have the Choice; He now lives at Milton, having purchas’d the Estate that was Gov. Hutchinson’s.
We have been visited with as severe a Drougth this Summer as ever was known, by which our Indian Corn has suffer’d much, and our after-feed has been entirely cut off in most places. The former part of the Summer was exceeding favourable for Grass, so that we have a great plenty of Hay. We have had a plenty of Rain for about a Week past, but it comes too late for the Grass. I hope you will excuse this hasty Letter, and believe me to be with the highest Esteem your ever affectionate Brother.

Richard Cranch

